United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
FEDERAL JUDICIARY, DISTRICT OF
COLUMBIA SUPERIOR COURT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1186
Issued: October 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On May 3, 2019 appellant filed a timely appeal from an April 2, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated October 6, 2017, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 4, 2016 appellant, then a 44-year-old deputy clerk, filed a traumatic injury claim
(Form CA-1) alleging that on that date, she sustained torn ligaments in her right wrist while in the
performance of duty. She noted that she woke up on the morning of July 4, 2016 and could not
move her right hand due to pain. On the reverse side of the claim form, appellant’s supervisor
indicated that she stopped work on the date of injury.
Appellant submitted factual and medical evidence in support of her claim. In an August 27,
2016 right wrist magnetic resonance imaging (MRI) scan report, Dr. Howard J. Dipiazza, a
diagnostic radiologist, provided an impression of complete tear of the volar aspect of the distal
radial ulnar joint with dorsal subluxation of the distal ulna and a volar subluxation of the extensor
carpi ulnaris tendon, which may be a peripheral tear of the triangular fibrocartilage at its dorsal
ulnar attachment.
In a development letter dated May 4, 2017, OWCP acknowledged receipt of appellant’s
claim and informed her that additional evidence was needed to establish her claim. It specifically
noted that the evidence was insufficient to establish that she actually experienced the employment
incident as alleged and requested that she respond to an attached questionnaire in order to
determine whether the alleged injury occurred in the performance of duty. OWCP also requested
medical evidence in support of appellant’s claim. It afforded her 30 days to submit the requested
information.
In response, appellant submitted two narrative statements, one undated and one dated
May 8, 2017. She restated the history provided on her claim form and noted that she was evaluated
in an emergency room on July 4, 2016. Appellant also noted that one week prior to her claimed
injury, she had a busy schedule performing computer and data entry work. She reported having
some discomfort and tightness in her wrists. Appellant alleged that she had not engaged in any
unusual activities. She submitted three witness statements from her daughter and coworkers with
descriptions of the claimed July 4, 2016 work incident, her repetitive work duties and medical
treatment, which included wearing a right wrist cast for five weeks and then undergoing physical
therapy. Appellant indicated that she returned to work on November 21, 2016 and requested
accommodations. She contended that Dr. Eric D. McDonald, Board-certified in emergency
medicine, diagnosed tendinitis or sprained muscles, and Alfred L. Phelps, a certified physician
assistant, and Dr. Terrell P. Julien, an orthopedic surgeon, advised her that her wrist injury was
work related.
OWCP continued to receive medical evidence. In an April 27, 2017 left wrist x-ray report,
Dr. Saad Manzoul, a Board-certified diagnostic radiologist, provided an impression of no acute
osseous injury.
Dr. Summer Reid Herlihy, a diagnostic radiologist, noted in a left wrist MRI scan report
dated May 23, 2017, her impression that appellant’s pain corresponded to the dorsal-ulnar aspect
of the wrist at the level of the extensor carpi ulnaris tendon. She also provided an impression of
slight flattening of the median nerve within the carpal tunnel at the level of the hamate raising
question of carpal tunnel syndrome, correlate clinically.
Dr. Herlihy further provided an
impression of tiny central perforation questioned in the central disc of the triangular fibrocartilage

2

complex (TFCC) and undersurface signal abnormality in the dorsal and volar radioulnar ligaments,
likely degenerative.
By decision dated June 13, 2017, OWCP accepted that the July 4, 2016 incident occurred
as alleged, that a medical condition had been diagnosed, and that appellant was within the
performance of duty when injured. However, it denied her claim, finding that the medical evidence
of record was insufficient to establish that her diagnosed bilateral wrist conditions were causally
related to the accepted July 4, 2016 employment incident. OWCP concluded, therefore, that the
requirements had not been met to establish an injury or medical condition causally related to the
accepted employment incident.
On July 11, 2017 appellant requested reconsideration and submitted additional medical
evidence.
In a right wrist x-ray report dated July 4, 2016, Dr. Han Y. Kim, a Board-certified
radiologist, noted no acute bony abnormality.
By decision dated October 6, 2017, OWCP denied modification of its June 13, 2017
decision.
On December 26, 2018 appellant, through counsel, requested reconsideration. Counsel
contended that accompanying medical evidence, including reports from Dr. Cecil D. George, an
internist, and Dr. Richard O. Pyfrom, a Board-certified orthopedic surgeon, established that she
had sustained bilateral wrist conditions due to her repetitive work duties.
In a report dated October 8, 2018, Dr. George noted a history of injury that on July 4, 2016
appellant experienced sudden nontraumatic severe right wrist pain and an inability to move her
wrist. He also noted her subsequent medical treatment. Dr. George further noted that appellant
subsequently developed left wrist pain after working on a poor ergonomic desk at work. Appellant
experienced persistent bilateral wrist pain. Dr. George provided findings on physical examination
and diagnosed routine physical and right wrist pain. He opined that appellant had occupationalrelated torn tendons in the right hand due to repetitive work-related motions and left wrist and digit
pain secondary to repetitive strain injury. Dr. George referred appellant to Dr. Pyfrom for
evaluation of her bilateral hand and wrist pain due to a work-related repetitive strain injury.
Dr. Pyfrom, in an October 18, 2018 patient note, obtained a history of injury that on July 4,
2016 appellant woke up and could not move her right hand. He noted that a 2016 MRI scan
showed a torn distal radioulnar volar attachment in the right hand and appellant was placed in a
cast for five weeks. Dr. Pyfrom indicated that in 2018 appellant experienced left hand pain and
that an MRI scan revealed a tiny, likely degenerative central TFCC tear in the left wrist, minimal
fluid in the tendon sheath of the extensor carpi ulnaris (ECU), and no torn TFCC radial and styloid
attachments. He noted her work duties, which included long periods of data entry and typing on a
computer while preparing documentation for trial cases for 12 judges and using a computer mouse
repetitively with her right hand. Dr. Pyfrom noted that appellant performed these duties for many
years without ergonomic equipment until April 23, 2017 when she received such equipment. He
noted that she presented for evaluation of severe bilateral wrist and hand pain. Dr. Pyfrom
discussed findings on physical examination and provided assessments of other synovitis and

3

tenosynovitis of the right and left forearms, primary ECU tenosynovitis, and overexertion from
repetitive movements, initial encounter. He opined that appellant’s bilateral wrist tendinitis/
tendinopathy was directly and causally related to the repetitive nature of her job, preparing case
jackets with the wrist in positions of sustained and repetitive ulnar deviation as she did not have
an ergonomically designed computer keyboard and mouse. In addition, Dr. Pyfrom maintained
that lifting, pulling, and wrist supination and pronation movements needed for lifting, opening,
and closing the large case jackets during her 25-year career were well known to put stresses on the
extensor carpi ulnaris tendon and the distal radioulnar joint where appellant’s condition was found.
Dr. Pyfrom further maintained that this was especially true in appellant’s case since there was no
history of traumatic injury to the wrists.
In a December 20, 2018 report, a registered nurse, whose signature is illegible, noted a
history that appellant developed an onset of bilateral wrist pain on that date.
Appellant also resubmitted Dr. Kim’s July 4, 2016 x-ray report, Dr. Dipiazza’s August 27,
2016 MRI scan report, Dr. Manzoul’s April 27, 2017 x-ray report, and Dr. Herlihy’s May 23, 2017
MRI scan report.
By decision dated April 2, 2019, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.2 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.3 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS).4 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.5
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s application for review is untimely filed, it must nevertheless undertake a limited

2
5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
3

20 C.F.R. § 10.607(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

5
G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).

4

review to determine whether it demonstrates clear evidence of error.6 If an application
demonstrates clear evidence of error, it will reopen the case for merit review. 7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantia l
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP ’s
decision.8
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
an error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error. 9
The Board makes an independent determination of whether a claimant has demonstrated clear
evidence of error on the part of OWCP.10
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations11 and procedures12 establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues. 13
6

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
7

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 4 at Chapter 2.1602.5 (February 2016).
8

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

9

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 4 at Chapter 2.1602.5(a) (February 2016).

10

D.S., Docket No. 17-0407 (issued May 24, 2017).

11

20 C.F.R. § 10.607(a); see J.W., supra note 8; Alberta Dukes, 56 ECAB 247 (2005).

12

Supra note 4 at Chapter 2.1602.4 (February 2016); Veletta C. Coleman, 48 ECAB 367, 370 (1997).

13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

5

The last merit decision was OWCP’s October 6, 2017 decision which denied modification of its
prior denial of appellant’s traumatic injury claim. As her request for reconsideration was not
received by OWCP until December 26, 2018, more than one year after the October 6, 2017
decision, the Board finds that it was untimely filed. Consequently, appellant must demonstrate
clear evidence of error on the part of OWCP in denying her traumatic injury claim.
The Board further finds that appellant has not demonstrated clear evidence of error on the
part of OWCP in its last merit decision. OWCP denied her traumatic injury claim as the medical
evidence of record was insufficient to establish that her diagnosed bilateral wrist conditions were
causally related to the accepted July 4, 2016 employment incident.
In his request for reconsideration, counsel contended that Dr. George’s October 8, 2018
and Dr. Pyfrom’s October 18, 2018 reports established that appellant sustained bilateral wrist
conditions due to her repetitive work duties. However, he has not explained how this evidence
raises a substantial question as to the correctness of OWCP’s decision denying her traumatic injury
claim.14
Moreover, Dr. George’s and Dr. Pyfrom’s reports are insufficient to demonstrate clear
evidence of error with respect to OWCP’s October 6, 2017 decision. Dr. George provided a
history of the accepted July 4, 2016 employment incident, but referred to appellant’s repetitive
right hand work-related motions. To the contrary, Dr. Pyfrom did not provide a history of the
accepted work incident. Both physicians opined that appellant’s diagnosed bilateral wrist
conditions were due to her repetitive work duties and a repetitive strain injury. However, they did
not offer an opinion addressing the underlying issue in this case, whether appellant had a bilateral
wrist condition causally related to the accepted July 4, 2016 employment incident. Therefore, their
reports are insufficient to shift the weight of the medical evidence.15
Appellant also submitted a December 20, 2018 report from a registered nurse. A nurse is
not considered a “physician” as defined under FECA and thus her report does not constitute
competent medical evidence.16 Consequently, this report is insufficient to demonstrate clear error
by OWCP with respect to the underlying medical issue.
Appellant also submitted copies of Dr. Kim’s July 4, 2016 x-ray report, Dr. Dipiazza’s
August 27, 2016 MRI scan report, Dr. Manzoul’s April 27, 2017 x-ray report, and Dr. Herlihy’s

14

See P.B., Docket No. 18-0265 (issued September 5, 2018).

15

P.P., Docket No. 16-0913 (issued October 4, 2016).

16

5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law).
See id. at § 8101(2); N.C., Docket No. 18-0459 (issued August 2, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11
(2006) (lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a
medical opinion under FECA). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB
208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of probative
medical evidence from a physician).

6

May 23, 2017 MRI scan report, which were previously of record. This evidence, however, does
not manifest on its face that OWCP committed an error in its October 6, 2017 decision.17
The Board finds that the evidence submitted in support of the untimely request for
reconsideration is insufficient to shift the weight of the evidence in favor of appellant’s claim or
to raise a substantial question that OWCP erred in its October 6, 2017 decision. Accordingly, the
Board finds that OWCP properly denied her reconsideration request, as it was untimely filed and
failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

17
See D.V., supra note 14; M.D., Docket No. 18-0017 (issued May 9, 2019); S.M., Docket No. 17-0385 (issued
June 26, 2018).

7

